United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1024
Issued: December 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 2, 2015 appellant filed a timely appeal of a January 2, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty.

1

Appellant filed a timely request for oral argument. By order dated October 6, 2015, the Board denied his
request on the grounds that his arguments could be adequately addressed in a decision based on a review of the case
record. Order Denying Request for Oral Argument, Docket No. 15-1024 (issued October 6, 2015).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 3, 2014 appellant then a 53-year-old program analyst, filed a traumatic
injury claim (Form CA-1), alleging that on September 2, 2014 while working in the library he
attempted to carry and move a cardboard box full of archive materials and pulled his neck and
back, causing pain and loss of feeling. He did not stop work.
Appellant submitted a magnetic resonance imaging (MRI) scan report dated
September 16, 2014 which revealed an irregular central herniation superimposed upon spurring
to the left extending into the foramen at C3-4, irregular spurring across the disc margin at C4-5,
spurring to the left at C5-8 and disc bulge at C6-7. In an undated attending physician’s report,
Dr. Gary Raab, an osteopath, noted that appellant reported carrying a box and injuring his neck
and shoulder. He diagnosed acute cervical spasm and cervical radiculitis and noted with a
checkmark in the box marked “yes” that the condition was caused or aggravated by an
employment activity. Dr. Raab advised that appellant did not miss work.
Appellant was treated by Dr. Jeffrey D. Polcer, an osteopath and Board-certified
anesthesiologist, who, in prescription slips dated September 22 and 23, 2014, recommended
physical therapy and an electromyogram (EMG). In reports dated September 23 and October 7,
2014, Dr. Polcer noted that appellant presented with right neck pain radiating down the right
arm. Appellant reported a work-related neck injury on September 2, 2014 when he lifted a box
off of a pallet. Dr. Polcer noted an EMG revealed an acute right C7 radiculopathy. He noted
findings on examination of symmetrical reflexes of the biceps and triceps. Dr. Polcer diagnosed
cervicalgia and cervical radiculopathy and recommended cervical epidural steroid injections and
physical therapy. He returned appellant to work without restrictions. On October 24, 2014
Dr. Polcer administered a cervical epidural steroid injection and epidurography, and diagnosed
cervical radiculopathy.
On October 2, 2014 appellant was treated by Dr. Salvatore Russomano, a Board-certified
physiatrist, who noted that appellant reported a work-related injury approximately one month
earlier while pulling a heavy stack of books. Dr. Russomano noted appellant’s symptoms of
progressive right-sided neck discomfort with radiation down his right upper extremity and
numbness involving the second and third digits of his right hand. Manual muscle testing
revealed significant weakness of the triceps on the right, sensory examination was diminished
over his second and third digits of his right hand, and reflexes revealed a diminished triceps
response on the right. The electrodiagnostic testing revealed electrical evidence of an acute right
C7 radiculopathy with axon loss.
Appellant was treated by Dr. Fernando Delasotta, a Board-certified neurosurgeon, on
November 18, 2014, for pain in the base of the neck, right shoulder into the right arm with
associated numbness of the wrist, second and third digits of the right hand with subjective
weakness. Dr. Delasotta noted that a November 12, 2014 cervical myelogram revealed minimal
degenerative spurring to the left at C3-4 and mildly narrowing the left neural foramen. On
examination, appellant ambulated without assistance, was able to walk on tip toes and heels, had
no gross motor or sensory deficit, and had restricted range of motion of the neck. Dr. Delasotta
diagnosed cervical radiculopathy and recommended that appellant continue working full time.

2

Appellant also submitted a nurse’s note dated November 18, 2014 diagnosing cervical
radiculopathy and recommending physical therapy.
By letter dated December 1, 2014, OWCP advised appellant that his claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
It indicated that appellant’s claim had been administratively handled to allow medical payments
up to $1,500.00 without formal adjudication of the merits of the claim. OWCP advised that,
because the medical bills exceeded $1,500.00, his claim would be formally adjudicated. It
requested that appellant submit additional information including a comprehensive medical report
from his treating physician which included a reasoned explanation as to how the specific work
factors or incidents identified by appellant had contributed to his claimed right arm injury.
Appellant submitted a November 18, 2014 report from Dr. Polcer who treated him for
radiating neck and arm pain. He reported sustaining a work-related neck injury on September 2,
2014 while lifting a box off a pallet. Dr. Polcer diagnosed cervicalgia and cervical radiculopathy
and returned appellant to work without restrictions.
In a January 2, 2015 decision, OWCP denied the claim because the medical evidence
failed to establish that the diagnosed medical conditions were causally related to the established
work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.4
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical

3

Gary J. Watling, 52 ECAB 357 (2001).

4

T.H., 59 ECAB 388 (2008).

3

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
It is undisputed that on September 2, 2014 appellant was attempting to carry and move a
cardboard box full of archive materials from the library. It is also undisputed that appellant was
diagnosed with cervicalgia and cervical radiculopathy. However, appellant has not submitted
sufficient medical evidence to establish that these diagnosed conditions were caused or
aggravated by this incident. On December 1, 2014 OWCP advised appellant of the type of
medical evidence needed to establish his claim. Appellant has not submitted sufficient medical
evidence to establish that the diagnosed conditions are causally related to work factors.
Appellant was treated by Dr. Polcer who, in reports dated September 23, October 7, and
November 18, 2014, noted that appellant presented with radiating right neck and arm pain.
Appellant reported injuring his neck on September 2, 2014 while lifting a box off a pallet.
Dr. Polcer diagnosed cervicalgia and cervical radiculopathy. He provided cervical epidural
steroid injections on October 24, 2014 and returned appellant to work without restrictions.
Dr. Polcer did not provide medical rationale explaining the basis of his opinion regarding the
causal relationship between appellant’s diagnosed conditions and the September 2, 2014 work
incident. He did not explain how work activities on September 2, 2014 could have caused or
aggravated the diagnosed conditions.
Appellant was treated by Dr. Russomano on October 2, 2014, for progressive right-sided
neck discomfort with radiation down his right arm and numbness involving the second and third
digits of his right hand. He reported being involved in a work-related injury approximately one
month prior while pulling a heavy stack of books. An EMG revealed electrical evidence of an
acute right C7 radiculopathy with axon loss. However, Dr. Russomano appears merely to be
repeating the history of injury as reported by appellant without providing his own opinion
regarding whether appellant’s condition was work related. To the extent that Dr. Russomano is
providing his own opinion, he did not provide a rationalized opinion regarding the causal
relationship between appellant’s right C7 radiculopathy and the factors of employment believed
to have caused or contributed to such condition.6 Therefore, this report is insufficient to meet
appellant’s burden of proof.
In an undated attending physician’s report, Dr. Raab diagnosed acute cervical spasm and
cervical radiculitis. He noted with a checkmark “yes” that the condition was caused or
aggravated by an employment activity. The Board has held that when a physician’s opinion on
causal relationship consists only of checking a box marked “yes” to a form question, without
explanation or rationale, that opinion is of diminished probative value and is insufficient to
establish a claim.7

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

7

Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006).

4

Dr. Delasotta treated appellant on November 18, 2014, for neck, right shoulder, and arm
pain with associated numbness to the wrist and fingers. He noted findings, offered a diagnosis,
and recommended that appellant continue working full time. This report is of limited probative
value as Dr. Delasotta did not provide a history of injury8 or specifically address whether
appellant’s employment activities had caused or aggravated a diagnosed medical condition.9
Likewise, the remainder of the medical evidence, including diagnostic test reports, fails
to provide an opinion on the causal relationship between appellant’s job and his diagnosed
conditions. For this reason, this evidence is insufficient to meet appellant’s burden of proof.10
Also submitted was a nursing note. The Board has held that treatment notes signed by a
nurse are not considered medical evidence as these providers are not considered physicians under
FECA.11
On appeal appellant disagreed with OWCP’s decision denying his claim for
compensation and noted that he submitted sufficient evidence to establish his claim as work
related. He sought payment of the medical expenses incurred as a result of his work-related
condition. As noted above, the medical evidence does not establish that appellant’s diagnosed
conditions were causally related to his employment. Reports from appellant’s physician’s failed
to provide sufficient medical rationale explaining the reasons why appellant’s diagnosed medical
conditions were caused or aggravated by particular work duties on September 2, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty.

8

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
9

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
10

Id.

11

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).

5

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

